   Case 1:19-cr-02032-SMJ         ECF No. 214-2        filed 09/30/20   PageID.1809 Page 1 of 3


                                              EXHIBIT LIST

                                  UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WASHINGTON
           UNITED STATES OF AMERICA

                         -vs-                                    LOCATION:           YAKIMA

            JAMES DEANCLOUD (01)                                 Case No.:          1:19-CR-02032-SMJ-1, 2
       DONOVAN QUINN CARTER CLOUD (02)

                                HEARING DATES: 09/29/2020 to 09/30/2020
                                                                                     Nicole Cruz
HON. SALVADOR MENDOZA, JR.                      Kimberly Allen
                                                                                     Cora Vargas
            Presiding Judge                     Court Reporter                     Courtroom Deputy
                                                                     John McEntire for James Cloud
                                                                   Lorinda Youngcourt for James Cloud
                     Richard Burson
                                                                      Jeremy Sporn for James Cloud
                     Thomas Hanlon
                                                                    Richard Smith for Donovan Cloud
                                                                   Mark Larranaga for Donovan Cloud
                  Government Counsel                                         Defense Counsel

Pltf's   Deft's     Date                     Used w/
                                Admitted                                Description of Exhibits
Exh.     Exh.      Offered                   Witness
                                                        FBI Procedures for Eyewitness Identification of
   1              09/29/2020    09/29/2020     X        Suspects Policy
                                                        Guide - Nov. 26, 2013
                                                        FBI Procedures for Eyewitness Identification of
   2              09/29/2020    09/29/2020     X        Suspects Policy
                                                        Guide - Jun. 9, 2019
                                                        Yakima County Sheriff’s Office Photographic Line-up
   3              09/29/2020    09/29/2020     X
                                                        Instructions and Results Sheet
   4              09/29/2020    09/29/2020     X        Photographic Line-up 5032, June 9, 2019
   5              09/29/2020    09/29/2020     X        Photographic Line-up 5033, June 9, 2019
   6              09/29/2020    09/29/2020     X        Yakama Nation Facebook Post, June 9, 2019, 3:19 p.m.
   7              09/29/2020    09/29/2020     X        Yakama Nation Facebook Post, June 9, 2019, 5:12 p.m.
   8              09/29/2020    09/29/2020     X        Screenshot of SA Ribail Conversation with J.V.
   9              09/29/2020    09/29/2020     X        Photographic Line-up 5038, June 10, 2019
                                                        Video Recording of E.Z. Interview (physical exhibit
 10               09/29/2020    09/29/2020     X        previously
                                                        submitted)
   Case 1:19-cr-02032-SMJ     ECF No. 214-2        filed 09/30/20   PageID.1810 Page 2 of 3

EXHIBIT LIST - Page 2                                        United States -vs- James Cloud (01) and
                                                             Donovan Cloud (02)
                                                             Case No. 1:19-CR-2032-SMJ-1,2




Pltf's   Deft's    Date                  Used w/
                            Admitted                                Description of Exhibits
Exh.     Exh.     Offered                Witness
                                                    Line-Up 5033 (James Cloud)
         1000 09/30/2020    09/30/2020     X

                                                    YCSO – Line-Up Instructions for J.V.
         1001

                                                    YCSO – Eyewitness ID Policy
         1002 09/29/2020    09/29/2020     X

                                                    Screenshot from Text Exchange Between FBI Special
         1003                                       Agent Ronald T. Ribail and J.V.

                                                    SA Ribail’s 302 Report Documenting Line-Up with
         1004                                       J.V.

                                                    SA Ribail’s 302 Report Documenting Follow-Up with
         1005                                       J.V. on Facebook Search

                                                    James Cloud Wanted Poster
         1006 09/29/2020    09/29/2020     X

                                                    James Cloud’s Booking Photo – 06.10.2019
         1007 09/30/2020    09/30/2020     X

                                                    James Cloud Side-by-Side Photos
         1008 09/30/2020    09/30/2020     X

                                                    January 6, 2017 Memo from Deputy Attorney General
         1009 09/29/2020    09/29/2020     X        Sally Yates to All Law Enforcement Heads

                          09/29/2020
                         Conditionally              October 1999 – Department of Justice – Eyewitness
         1010 09/29/2020 09/30/2020        X        Evidence – A Guide for Law Enforcement
                           Admitted
                            in Full
                                                    FBI Eyewitness ID Policy Implementation Guide –
         1011                                       11.26.2013

                                                    FBI Eyewitness ID Policy Implementation Guide –
         1012 09/29/2020    09/29/2020     X        06.09.2019

                                                    Line-Up 5032 (Donovan Cloud)
         1013
   Case 1:19-cr-02032-SMJ        ECF No. 214-2        filed 09/30/20   PageID.1811 Page 3 of 3

EXHIBIT LIST - Page 3                                           United States -vs- James Cloud (01) and
                                                                Donovan Cloud (02)
                                                                Case No. 1:19-CR-2032-SMJ-1,2




Pltf's   Deft's    Date                     Used w/
                               Admitted                                Description of Exhibits
Exh.     Exh.     Offered                   Witness
                                                       Line-Up 5034 (Morris Jackson)
         1014 09/29/2020       09/29/2020     X

                                                       Line-Up 5035 (Natasha Jackson)
         1015

                                                       SA Ribail’s 302 Report Documenting Line-Up with
         1016 09/29/2020                               L.L.

                                                       YCSO Line-Up Instructions for Lindell LaFollette
         1017 09/29/2020       09/29/2020     X

                                                       SA Ribail’s 302 Report Documenting Follow-Up
                                                       Interview with Lindell LaFollette – Saw James Cloud in
         1018
                                                       the News

                                                       Line-Up 5038 (James Cloud) – Used for E.Z.
         1019 09/30/2020       09/30/2020     X

                                                       Line-Up 5039 (Donovan Cloud) – Used for E.Z.
         1020

                                                       Line-Up 5040 (Morris Jackson) – Used for E.Z.
         1021

                                                       Photo – F-250
         1022 09/30/2020       09/30/2020     X

                                                       FBI Line up policy manual with a review date of
         1023 09/29/2020       09/29/2020     X
                                                       11/26/2016
         1024 09/30/2020       09/30/2020     X        Video Recording of Morris Jackson
         1025 09/30/2020       09/30/2020     X        Line up 5033 (Fillers) used for E.Z.


Exhibits retained by counsel
